Febraury 28, 2018



     Deana Williamson,          Clerk
     Court of Criminal Appeals
     Post   Office     Box    12308
     Austin, Texas           78711-2308




                                                 Re:   Writ No.       WR-68,455-01



     Dear   Ms.   Williamson



               In reference to the above captioned Writ, I'm trying to find
     out whether thats writ was dismissed or denied. Since I was on direct
     appeal, I'm inclined to believe it was dismissed. Can you please
     advise me accordingly.

                                                Thank    You




                                                          LeeW         fea   #1103111
                                                               Unit
                                                        FnrT-350   South
                                                Livingston         Texas        77351




       RECEIVED IN
COURT OF CRIMINAL APPEALS


         MAR 07 2018



    ueana Wiiliamson, Clerk